--------------------------------------------------------------------------------

Exhibit 10.2



NON-COMPETE, NON-DISCLOSURE, NON-SOLICITATION AND NON-HIRE AGREEMENT


This is an Agreement between Felipe A. Athayde (“You”) and Regis Corporation
(“Regis” or “Company”).  The Agreement is effective on September 4, 2020
(“Effective Date”).


In consideration of the employment opportunity provided by Regis on or about
September 4, 2020, you, intending to be legally bound, agree to the following:



1.
Term of Agreement. This Agreement is effective on the Effective Date, and will
remain in effect throughout your employment with Regis and for a period of
twelve (12) months thereafter. The obligation not to disclose set forth in
Section 3 will continue indefinitely.




2.
Limitations of this Agreement. This Agreement is not a contract of employment.
Neither you nor Regis are obligated to any specific term of employment. This
Agreement is limited to the subject matter of covenants not to compete, hire, or
solicit as described in this Agreement.




3.
Non-Disclosure of Trade Secrets and Confidential Information. You acknowledge
that, in the performance of your duties, you have and will receive confidential
and valuable business information, including but not limited to business and
marketing plans, finances, trade practices, accounting methods, methods of
operation, business practices and methods, profit margins, costs, customer and
commercial relationships, customer lists and information, company manuals,
personnel records or any other data Regis considers to be confidential
information. You agree that, at any time during or after the term of your
employment with Regis, you will not divulge, disclose, reveal or communicate to
any business entity or other person (with the exception of the Securities and
Exchange Commission or the Company) such information or trade secrets or other
valuable information you may obtain during your employment concerning any
matters affecting or relating to Regis’ business as long as such information is
not publicly available. You also agree that upon termination of employment with
Regis or sooner (if it is required by Regis in writing), you will return to
Regis all original and copies of any document or materials of any kind
(including those in electronic formats) acquired or coming to your knowledge and
custody in connection with your employment with Regis, whether prepared by you,
Regis, or others.




4.
Covenant Not to Compete. You agree that at no time during the term of your
employment with Regis will you engage in any business activity which is
competitive with Regis nor work for any company which competes with Regis in the
beauty salon industry. Nothing in this agreement prohibits you from working for
a current Regis franchisee or becoming a Regis franchisee as Regis does not
consider its franchisees to be competitors.




--------------------------------------------------------------------------------

For a period of twelve (12) months immediately following the termination of your
employment (regardless of the reason for termination) you agree that within the
United States, you will not, directly or indirectly, for you or on behalf of any
other, as an individual on your account, or as an employee, agent or
representative of any person, partnership, firm, corporation, or other entity or
as a member of any partnership, or as an officer, employee or shareholder of any
corporation, or otherwise:




a
solicit, divert, do business with, or take away any of the customers or
franchisees of Regis;





b
enter into endeavors that are competitive with the business or operations of
Regis in the  beauty industry;





c
own an interest in, manage, operate, join, control, lend money or render
financial or other assistance to or participate in or be connected with, as an
officer , employee, director, partner, member, stockholder (except for passive
investments of not more than a one percent (1%) interest in the securities of a
publicly held corporation regularly traded on a national securities exchange or
in an over-the-counter securities market) consultant, independent contractor, or
otherwise, any individual, partnership, firm, corporation or other business
organization  or entity that engages in a business which competes with the
business or operations of Regis in the beauty industry.




5.
Non-solicitation and non-hire. During the term of your employment, and for a
period of twelve (12) months immediately thereafter, you agree you will not, in
any way, directly or indirectly, induce or attempt to induce any employee that
reports to you, either directly or indirectly, to leave Regis’ employ, you will
not otherwise interfere with or disrupt Regis’ relationship with employees and
you will not solicit, assist in the solicitation of, entice, take away, divert
or employ any person employed by Regis. You also agree that for a period of
twelve (12) months after your employment, you will not hire anyone that, within
the twelve (12) months prior to the termination of your employment, directly or
indirectly, reported to you while you worked at Regis.




6.
Injunctive Relief. You hereby acknowledge: (1) that Regis will suffer
irreparable harm if you breach your obligations under this Agreement; and (2)
that monetary damages will be inadequate to compensate Regis for such a breach.
Therefore, if you breach any of such provisions, then Regis shall be entitled to
injunctive relief, in addition to any other remedies at law or equity, to
enforce such provisions.



You further agree to waive any requirement for the securing or posting of any
bond or other security in connection with the obtaining of any such injunctive
or equitable relief. In the event of a breach of any of the provisions contained
in this section, you and Regis intend that Regis will have the full benefits of
the post-termination restrictions contained in Paragraphs 4 and 5 of this
section and agree that in any action for specific performance of other equitable
relief, Regis shall be entitled to an extension of time of the post-termination
restrictions contained in Paragraphs 4 and 5 if necessary to achieve that
result.


2

--------------------------------------------------------------------------------

7.
Acknowledgement. You and the Company each acknowledge and agree that nothing in
this Agreement shall be applied to limit or interfere with your right, without
notice to or authorization of the Company, to communicate and cooperate in good
faith with a Government Agency for the purpose of (i) reporting a possible
violation of any U.S. federal, state, or local law or regulation, (ii)
participating in any investigation or proceeding that may be conducted or
managed by any Government Agency, including by providing documents or other
information, or (iii) filing a charge or complaint with a Government Agency. For
purposes of this Agreement, “Government Agency” means the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the U.S. Securities and Exchange Commission,
the Financial Industry Regulatory Authority, or any other self-regulatory
organization or any other federal, state or local governmental agency or
commission.  You understands that you will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made (a) in confidence to a federal, state, or local government
official, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, (b) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal; or
(c) in court proceedings if you file a lawsuit for retaliation by an employer
for reporting a suspected violation of law, or to your attorney in such lawsuit,
provided that you must file any document containing the trade secret under seal,
and you may not disclose the trade secret, except pursuant to court order. 
However, you are not authorized to make any disclosures as to which the Company
may assert protection from disclosure under the attorney-client privilege or the
attorney work product doctrine, without prior written consent of the Company’s
General Counsel or another authorized officer designated by the Company.




8.
Attorneys’ Fees. The Company will be entitled to receive from you reimbursement
for reasonable attorneys’ fees and expenses it incurs in successfully enforcing
this Agreement to final judgment (including appeals) and you shall be entitled
to receive from the Company reasonable attorneys’ fees and expenses you incur in
the event the Company is found to not be entitled to enforcement of this
Agreement.




9.
Successors and Assigns. This Agreement shall inure to the benefit of and shall
be binding upon the successors and assigns of the Company, including any party
with which the Company may merge or consolidate or to which it may transfer
substantially all of its assets. As used in the Agreement, the term “successor”
shall include any person, firm, corporation or other business entity which at
any time, whether by merger, purchase or otherwise, acquires all or
substantially all of the capital stock or assets of the Company.




10.
Severable Provisions. The provisions of this Agreement are severable, and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions and any partially
unenforceable provisions to the extent enforceable shall nevertheless be binding
and enforceable.




11.
Modifications. The parties hereby authorize any court of other tribunal of
competent jurisdiction to modify any provision(s) held to be invalid or
unenforceable to the extent necessary to permit such provision(s) to be legally
enforced to the maximum extent permissible and to then enforce the provision(s)
as modified.



3

--------------------------------------------------------------------------------

12.
Prior Understandings. This Agreement contains the entire agreement between the
parties with respect to the subject matter of this Agreement. The Agreement
supersedes all prior understanding,  agreements, or representations.




13.
Waiver. Any waiver of a default under this Agreement must be made in writing and
shall not be a waiver of any other default concerning the same or any other
provision of this Agreement. No delay or omission in the exercise of any right
or remedy shall impair such right or remedy or be constructed as a waiver. A
consent to or approval of any act shall not be deemed to waive or render
unnecessary consent to or approval of any other or subsequent act.




14.
Jurisdiction and Venue. This Agreement is to be construed pursuant to the laws
of the State of Minnesota.  You agree to submit to the jurisdiction and venue of
any court of competent jurisdiction in Hennepin County, Minnesota without regard
to conflict of laws provisions, for any claim arising out of this Agreement.




Dated:
                                   September 4      

, 2020  
REGIS CORPORATION
                           
By
/s/ Amanda P. Rusin                  
Title:
SVP, General Counsel and Corporate Secretary





By your signature below you acknowledge that you have read and understand the
foregoing Agreement, that you agree to comply with all of the terms of the
Agreement, and that you have received a copy of the Agreement.





Dated: September 4 ,2020   /s/ Felipe A. Athayde         Felipe A. Athayde



4

--------------------------------------------------------------------------------